Citation Nr: 1508621	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  10-38 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for sinusitis.

2.  Whether new and material evidence has been received to reopen a claim for service connection for depression, to include as secondary to a service-connected bilateral knee disorder. 

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), a depressive disorder, a generalized anxiety disorder, an adjustment disorder, and a panic disorder.

5.  Entitlement to service connection for temporomandibular joint disorder (TMJ).

6.  Entitlement to service connection for a skin disorder.

7.  Entitlement to service connection for fibromyalgia.

8.  Entitlement to service connection for a neurological disorder of right lower extremity, to include as secondary to a service-connected right knee disorder.

9.  Entitlement to service connection for a neurological disorder of the left lower extremity, to include as secondary to a service-connected left knee disorder.

10.  Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.

11.  Entitlement to an increased rating for medial plica syndrome of the right knee.

12.  Entitlement to an increased rating for medial plica syndrome of the left knee.

13.  Whether the reduction of the disability rating assigned for right knee chronic patellar instability from 10 percent to noncompensable effective January 1, 2010, was proper.

14.  Whether the reduction of the disability rating assigned for left knee chronic patellar instability from 10 percent to noncompensable effective January 1, 2010, was proper.

15.  Entitlement to a total disability rating based on individual unemployability (TDIU).

16.  Basic eligibility for entitlement to nonservice-connected pension benefits.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to January 1989.  These matters are before the Board of Veterans' Appeals (Board) on appeal from July 2009, September 2009, and October 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In July 2014, the Veteran testified before the undersigned Veterans Law Judge.

In July 2014, the Veteran submitted additional evidence indicating that she has a current diagnosis of TMJ with a waiver of initial consideration of this evidence by the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2014).

The Veteran's paper claims file and electronic folder in Virtual VA and the Veterans Benefits Management System (VBMS) have been reviewed in conjunction with the disposition of the issues on appeal.  The Veteran's electronic folder in VBMS includes duplicative or irrelevant documents.  The electronic folder in Virtual VA includes some additional documents that were not reviewed by the Agency of Original Jurisdiction (AOJ) when the most recent Supplemental Statement of the Case (SSOC) was issued in May 2012.  These documents include VA outpatient treatment records dated from October 2011 to February 2013 and a December 2013 VA PTSD examination report.  The Veteran has not submitted a waiver of AOJ review with respect to these documents; however, the lack of a waiver does not prejudice her in this case.  Regarding the claims herein decided (TMJ, fibromyalgia, hypertension, and nonservice-connected pension benefits), this additional evidence is duplicative or irrelevant.  Regarding the claims being remanded, the AOJ will have an opportunity to review this evidence on remand.

The issues of entitlement to service connection for sinusitis, a psychiatric disorder, a skin disorder, and a neurological disorder of the lower extremities, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an August 2011 written statement, the Veteran indicated that she wished to withdraw her appeal as to the issue of entitlement to increased ratings for medial plica syndrome of the right and left knees, and the propriety of the reduction of the disability ratings assigned for right and left knee chronic patellar instability.  

2.  In a July 1999 rating decision, the RO denied the Veteran's application to reopen a claim for service connection for sinusitis.  The Veteran was notified of the decision and did not appeal or submit new and material evidence within the one-year period thereafter.

3.  The evidence received since the July 1999 rating decision relates to unestablished facts and raises a reasonable possibility of substantiating the claim for service connection for sinusitis.  

4.  In a November 2007 rating decision, the RO denied entitlement to service connection for depression.  The Veteran was notified of the decision and did not appeal or submit new and material evidence within the one-year period thereafter.

5.  The evidence received since the November 2007 rating decision relates to unestablished facts and raises a reasonable possibility of substantiating the claim for service connection for depression.  

6.  The evidence of record does not reflect that the Veteran's temporomandibular joint disorder manifested during active service and the otherwise probative evidence of record does not demonstrate a nexus between her temporomandibular joint disorder and active service.  

7.  The evidence of record does not reflect that the Veteran's fibromyalgia manifested during active service or to a compensable degree within one year of separation from active service, and the otherwise probative evidence of record does not demonstrate a nexus between her fibromyalgia and active service.  

8.  The evidence of record does not reflect that the Veteran's hypertension manifested during active service or to a compensable degree within one year of separation from active service, and the otherwise probative evidence of record does not demonstrate a nexus between her hypertension and active service or service-connected disability.  

9.  The Veteran did not serve for 90 days of consecutive active duty military service that began or ended in a period of war.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for the issues of entitlement to increased ratings for medial plica syndrome of the right and left knees and the propriety of the reduction of the disability ratings assigned for right and left knee chronic patellar instability, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The July 1999 rating decision that denied an application to reopen a claim for service connection for sinusitis is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2014). 

3.  The evidence received since July 1999 rating decision is new and material, and the claim of entitlement to service connection for sinusitis is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

4.  The November 2007 rating decision that denied service connection for depression is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2014). 

5.  The evidence received since the November 2007 rating decision is new and material, and the claim of entitlement to service connection for depression is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

6.  The criteria for service connection for a temporomandibular joint disorder have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

7.  The criteria for service connection for fibromyalgia have not been met.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.3.09 (2014).

8.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.3.09, 3.310 (2014).

9.  The criteria for basic eligibility for entitlement to nonservice-connected pension benefits, based upon qualifying wartime military service by the Veteran, have not been met.  38 U.S.C.A. §§ 101(11), 107(b), 1521 (West 2014); 38 C.F.R. §§ 3.1 (e, f), 3.2, 3.3 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Issues

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn on record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In an August 2011 written statement, the Veteran withdrew the appeal as to the issues of entitlement to increased ratings for medial plica syndrome of the right and left knees, and the propriety of the reduction of the disability ratings assigned for right and left knee chronic patellar instability.  As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on these issues, and they are dismissed.

II.  Claims to Reopen 

A.  Sinusitis

The RO denied the Veteran's claim for service connection for sinusitis in a March 1995 rating decision, finding that there was no indication that she had a chronic sinus disorder while on active duty.  The Veteran filed an application to reopen the claim, which was denied in a July 1999 rating decision.  The RO determined that that new and material evidence had not been submitted that showed that a chronic sinus condition was incurred in or aggravated by active service.  The Veteran was provided notice of this decision and her appellate rights but did not appeal the decision or submit new and material evidence within one year of the decision.  Therefore, the decision is final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103.

At the time of the July 1999 rating decision, the following evidence was of record:  service treatment records (STRs); VA medical records, including records dated from 1990 to 1996; and lay statements from the Veteran.  Her STRs showed multiple complaints of sinus tenderness and burning and treatment for sinusitis in August 1983, September 1985, and December 1988.  After service, treatment records noted a diagnosis of sinusitis in November 1989, a history of sinus problems in July 1993, and treatment for possible sinusitis in February 1995.  

The evidence received since the July 1999 rating decision includes evidence that is both new and material to the claim.  See 38 C.F.R. § 3.156 (2014).  During the Board hearing, the Veteran testified that she has had sinus problems since service.  See Transcript (Tr.) at 8.  Her testimony indicates that her sinus problems may be chronic in nature.  Therefore, it addresses the reasons for the previous denial, i.e., current chronic disability.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claim is reopened and will be considered on the merits.  

B.  Depression

The RO denied the Veteran's claim for service connection for depression in November 2007, finding that there was no indication of treatment for depression during service and no indication of treatment for depression secondary to her service-connected knee disabilities.  The Veteran was provided notice of this decision and her appellate rights but did not appeal the decision or submit new and material evidence within one year of the decision.  Therefore, the decision is final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103.

At the time of the November 2007 rating decision, the following evidence was of record:  STRs; service personnel records (SPRs); VA medical records, including records dated through July 2007; and lay statements from the Veteran.  Her STRs were unremarkable for any complaints, treatment, or diagnoses related to a psychiatric disorder.  An August 1996 VA consultation report noted that the Veteran had a history of depression and flashbacks relating to an incident in which she was hit in the mouth by a police officer in October 1995.  After service, treatment records dated in March 2006 indicated she was taking bupropion for depression or smoking; March 2006 depression and PTSD screens were negative; and a computerized problem list indicated she had generalized anxiety disorder.  April 2007 depression and PTSD screens were also negative.  

The evidence received since the November 2007 rating decision includes evidence that is both new and material to the claim.  See 38 C.F.R. § 3.156 (2014).  A February 2011 VA treatment record indicates that the Veteran had depression and anxiety that appeared to be secondary to her knee disabilities and fibromyalgia.  This evidence, while not definitive, indicates a possible relationship between her depression and her service-connected bilateral knee disabilities.  Therefore, it addresses the reasons for the previous denial, i.e., a nexus with service or a service-connected disability.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claim is reopened and will be considered on the merits.  

III.  Service Connection Claims

A.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  Letters dated in June 2009 and August 2009 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Furthermore, the letters were provided prior to the initial adjudication of the claims in July 2009 and September 2009. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A ; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  In this case, the Veteran's STRs, SPRs, and all identified and available post service treatment records have been obtained. 

The Board notes that the Veteran was not provided with a VA examination in conjunction with her claimed TMJ, fibromyalgia, and hypertension.  VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As explained below, the evidence does not establish any inservice TMJ or mouth problems, or fibromyalgia or hypertension during service or within one year of service; likewise, the evidence does not indicate a relationships to service.  Absent such evidence, there is no basis for entitlement to service connection and a VA examination is not warranted. 

In addition, the Veteran had the opportunity to testify in support of her claims during a July 2014 Board hearing.  During the hearing, the undersigned explained the issues on appeal, asked questions focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required.  These actions satisfied the duties a Veterans Law Judge has to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).  Significantly, the Veteran has not contended, and the evidence has not otherwise shown, that the undersigned failed to comply with 38 C.F.R. § 3.103(c)(2) or otherwise committed prejudicial error, either by failing to fully explain the issue or by neglecting to suggest the submission of evidence that may have been overlooked.  Moreover, there is no indication that the Veteran was otherwise denied due process during her Board hearing.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394   (1993).

B.  Merits of the Claims

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Walker v. Shinseki, 708 F.3d 1331, 1333  (Fed. Cir. 2013). 

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), including hypertension and organic diseases of the nervous system, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim. 38 C.F.R. § 3.303(b).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker, 708 F.3d at 1337.

Service connection may be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show 
(1) that a current disability exists and (2) that the current disability was either 
(a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).

Hypertension is generally defined as diastolic pressure, which is predominantly 90 mm or greater and isolated systolic hypertension is defined as systolic blood pressure predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  Hypertension or isolated systolic hypertension must generally be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2014).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

With regard to lay evidence, medical evidence is not always or categorically required in every instance to establish a medical diagnosis or the required nexus between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  That is, lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  For instance, a layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In contrast, a layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma.  See 38 C.F.R. § 3.159(a)(1); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Therefore, the Board must assess the competence and credibility of lay statements.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). 

In this case, the Veteran's STRs are unremarkable for any complaints, treatment, or diagnoses related to TMJ, fibromyalgia, and hypertension.  The report of a September 1988 periodic examination indicates that her mouth, neurological system, and heart were normal.  Her blood pressure was 110/70. 

After service, a September 1989 VA examination report indicates that the Veteran's mouth was normal and her blood pressure was 118/80.  The examination was normal except for her bilateral knees.  An August 1996 consultation report indicates that the Veteran was hit in the mouth by a police officer when she was arrested in October 1995.  It was noted that she had chronic mouth pain and TMJ.  It was also noted that she had chronic pain syndrome.  A July 2006 VA treatment record indicates she had hypertension and was prescribed Metoprolol.  An August 2006 computerized problem list notes that the Veteran was assessed as having fibromyalgia in October 2002.  

In a June 2009 statement, the Veteran indicated that she had TMJ since 1983 at Fort Knox.  She said that her hypertension was due to her disabilities and being unable to work or keep a job.

During the July 2014 Board hearing, the Veteran testified that she first began having symptoms related to fibromyalgia in 2006 when she had to stop working.  See Tr. at 13.  

The evidence does not indicate that TMJ, fibromyalgia, and hypertension were incurred in or aggravated by service.  The Veteran alleges that her temporomandibular joint disorder was incurred in service; however, the contemporaneous medical records do not support her contention.  The Veteran's STRs were unremarkable for RMJ, fibromyalgia, and hypertension.  In 1989, it was noted that the Veteran's mouth, neurological system, and heart were normal.  The Veteran has contended her fibromyalgia began in 2006, over 15 years after discharge.  Rather, the evidence indicates that she began experiencing mouth pain and was diagnosed with TMJ after she was hit in the mouth by a police officer in October 1995.  The Board finds the contemporaneous medical evidence more probative in this instance; thus, there is no evidence of inservice TMJ, fibromyalgia, or hypertension.

The Veteran alleges that her hypertension is due to her disabilities and inability to work.  She has made no explicit statements regarding the etiology of her fibromyalgia; however, the filing of a claim for service connection generally implies an assertion that the disability was incurred in or aggravated by service.  In this case, the Veteran is not competent to relate her TMJ, fibromyalgia, and hypertension to service or a service-connected disability, although she is competent to report when the symptoms began.  This particular inquiry involves complex medical issues rather than a simple and immediate cause-and-effect relationship or readily observable symptoms such as varicose veins or ringing in the ears.  As the Veteran is a layperson without the appropriate medical training and expertise, she is not competent to render a probative opinion on a medical matter, such as whether these disabilities are related to her active military service.  See Jandreau, 492 F. 3d at 1376 (Fed. Cir. 2007).  

Additionally, the competent medical and lay evidence does not link the claimed conditions to service.  The evidence first shows TMJ in 1996, fibromyalgia in 2002, and hypertension in 2006 - several years to over a decade after separation from service.  See Buczynski v. Shinseki, 24 Vet. App. 221 (2011).  The passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

For the foregoing reasons, the Board finds that the preponderance of the evidence is against the claims of entitlement to service connection for a temporomandibular joint disorder, fibromyalgia, and hypertension.  Hence, the benefit-of-the-doubt doctrine is not applicable and the claims are denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

IV.  Nonservice-Connected Pension Benefits

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the Veteran in this instance.  As set forth below, the pertinent facts in this case are not in dispute, and the appeal must be denied as a matter of law.  Thus, any deficiency in VA's notice or development action with regard to this claim is harmless error.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); DelaCruz v. Principi, 15 Vet. App. 143 (2002); Wensch v. Principi, 15 Vet. App. 263, 268 (2001).

VA pension benefits shall be paid to wartime veterans who are permanently and totally disabled from nonservice-connected disabilities which are not the result of willful misconduct.  38 U.S.C.A. § 1521(a).  Such benefits have a number of requirements, including that a Veteran (1) served in the active military, naval, or air service for 90 days or more during a period of war, (2) is permanently and totally disabled from nonservice-connected disability not due to his/her own willful misconduct; and (3) meets the net worth requirements under 38 C.F.R. § 3.274, and does not have an annual income in excess of the applicable maximum annual pension rate specified in 38 C.F.R. §§ 3.3, 3.23.  38 U.S.C.A. §§ 1502, 1521 (West 2014); 38 C.F.R. § 3.3(a)(3) (2014).

In this case, the Veteran's verified military service information indicates that she served on active duty from August 1981 to January 1989.  She does not allege any other periods of active service and there are no other periods of verified service shown. 

The period of war for the Vietnam Era is the period beginning on February 28, 1961, and ending on May 7, 1975, inclusive, in the case of a veteran who served in the Republic of Vietnam during that period, and the period beginning on August 5, 1964, and ending on May 7, 1975, inclusive, in all other cases.  38 C.F.R. § 3.2(f) (2014).

The period of war for the Persian Gulf War is the period beginning on August 2, 1990, through a date to be prescribed by Presidential Proclamation or law.  38 C.F.R. § 3.2(i) (2014).

In short, the Veteran's verified active service did not take place during a period of war.  Thus, the Board finds that the Veteran does not meet the basic eligibility requirements for nonservice-connected pension benefits.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3.  Under these circumstances, the Board has no alternative but to deny the claim as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The appeal for the issues of entitlement to increased ratings for medial plica syndrome of the right and left knees, and the propriety of the reduction of the disability ratings assigned for right and left knee chronic patellar instability is dismissed.  

New and material evidence having been submitted, the claims for service connection for sinusitis and depression are reopened, and to this extent only, the appeal is granted.

Entitlement to service connection for TMJ is denied.

Entitlement to service connection for fibromyalgia is denied.

Entitlement to service connection for hypertension is denied.

Eligibility to nonservice-connected pension is denied.


REMAND

The claims for entitlement to service connection for sinusitis, a psychiatric disorder, a skin disorder, and a neurological disorder of the lower extremities, and for entitlement to a TDIU must be remanded for additional development, to include examinations. 

An examination is needed regarding the Veteran's claimed sinusitis.  STRs indicate that she was treated several times during service for sinusitis.  After service, medical records indicate that she was treated for sinusitis symptoms in February 1995 and April 2007.  She alleges that she has had chronic sinus problems since service.  The Board finds that a VA examination would be helpful in resolving this issue.  See 38 C.F.R. § 3.159(c)(4).  

Another examination is also needed regarding the Veteran's claimed psychiatric disorder.  The record indicates diagnoses of depression, PTSD, a generalized anxiety disorder, a panic disorder, and an adjustment disorder.  She alleges, in part, that her depression is secondary to her service-connected bilateral knee disabilities.  In February 2011, a VA psychologist (P.M.) opined that the Veteran's depression and anxiety appeared to be secondary to her knee condition and fibromyalgia and the limitation resulting from these two disabilities.  One month later, in March 2011, the same VA psychologist diagnosed the Veteran with PTSD from an in-service attempted assault and opined that she was not comfortable making an independent diagnosis of generalized anxiety disorder or depression because of the Veteran's ongoing substance abuse.  In March 2013, a VA examiner (J.T.) diagnosed the Veteran with PTSD and no other psychiatric disorders.  The examiner noted that the Veteran reported a military sexual trauma in Germany and that there was documentation that insomnia followed her report of the assault.  Therefore, he opined that it was more likely than not that the Veteran's PTSD was related to her military sexual trauma.  

Regarding PTSD, the Veteran first reported the in-service stressor/assault to the March 2011 VA psychologist.  She also described the incident during the September 2014 Board hearing.  She said that a friend of her husband's came to her door with alcohol and tried to force his way into her house.  She said that she was afraid he would rape her, so she pushed him down the stairs, closed the door, and called her husband.  The incident reportedly took place in Germany in 1988.  After service, a May 1990 sick call note indicates that she reported having difficulty sleeping at night for one week and thought it might be due to stress.  She indicated that she was under stress at her work and with her children.  She was diagnosed with insomnia secondary to stress.  An August 1996 consultation report reflects that she complained of depression and flashbacks secondary to an arrest that occurred in October 1995 in which she was hit in the mouth by a police officer.  At that time, she indicated that she had never been physically accosted before.  She was diagnosed with mild to moderate depression with elements of PTSD secondary to the assault.

Given the foregoing, the Board finds that another VA examination is needed to clarify the nature and etiology of the Veteran's claimed psychiatric disorder.  See 38 C.F.R. § 3.159(c)(4).  A thorough review of the claims file, included the facts noted above, is required.  In addition, the Veteran must be provided with the notice regarding alternative sources of evidence that may constitute credible supporting evidence of a stressor involving personal assault.  See 38 C.F.R. § 3.304(f)(5) (2014).  

An examination is also needed regarding the Veteran's claimed skin disorder.  STRs indicate that she was treated for a rash in April 1986.  The rash was initially described as contact dermatitis and later assessed as being tinea versicolor and pityriasis rosacea.  The Veteran contends that she has had skin problems since service and contracted chloracne from her husband who served in Vietnam.  She is competent to state that she has had skin problems, but she is not competent to diagnose a particular skin condition or render an opinion regarding its etiology.  Therefore, the Board finds that a VA examination would be helpful in resolving this issue.  See 38 C.F.R. § 3.159(c)(4).  

An examination is also needed regarding the Veteran's claimed neurological disorder of the lower extremities.  She contends she has loss of nerves, weakness, and numbness in her legs and feet secondary to her service-connected bilateral knee disabilities.  She has been diagnosed with neuropathy of the lower extremities; however, the record lacks a competent opinion regarding the etiology of this condition.  Therefore, the Board finds that a VA examination is needed to resolve this issue.  See 38 C.F.R. § 3.159(c)(4).  

Regarding the Veteran's claim of entitlement to a TDIU, this issue is inextricably intertwined with the service connection claims.  Therefore, they must be considered together.

Any outstanding, relevant medical records should also be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran a notice letter in connection with her claim for service connection for PTSD based on in-service personal assault.  The letter should (1) inform her of the information and evidence that is necessary to substantiate the PTSD claim based on personal assault; (2) inform her about the information and evidence that VA will seek to provide; and (3) inform her about the information and evidence that she is expected to provide.

Specifically, this letter should be compliant with 38 C.F.R. § 3.304(f), advising the Veteran of specific examples of alternative forms of evidence to corroborate her account of an in-service assault and that behavioral changes may constitute credible supporting evidence of the stressor. 

She should thereafter be provided the opportunity to furnish this type of evidence and/or to advise VA of potential sources of such evidence.

2.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for her sinusitis, psychiatric disorder, skin disorder, and lower extremity neurological disorder.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and her representative.

3.  Contact the appropriate VA Medical Center, and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

4.  After obtaining any identified and outstanding records, schedule the Veteran for a VA examination to determine the nature and etiology of her claimed sinusitis.  The claims folder should be made available for review by the examiner.  Additionally, all relevant medical records should be made available to the examiner for review, either in the virtual claims file, or if unavailable, then via paper copies or the paper claims file.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  All opinions must take into account the Veteran's own history and contentions.

After examining the Veteran and reviewing the record, the examiner must identify all current sinus disorders found on examination and indicate whether the Veteran has chronic sinusitis.  

For each sinus disorder identified, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the sinus disorder manifested during active duty service or is otherwise related to an event, injury, or disease incurred during active duty service.

5.  After obtaining any identified and outstanding records, schedule the Veteran for a VA examination to determine the nature and etiology of any current psychiatric disorder that may be present.  The claims folder should be made available for review by the examiner.  Additionally, all relevant medical records should be made available to the examiner for review, either in the virtual claims file, or if unavailable, then via paper copies or the paper claims file.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  All opinions must take into account the Veteran's own history and contentions.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, and statements.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including PTSD sub scales.

The examiner is advised that the Veteran contends that in 1988, her husband's friend tried to force his way into her house; she was afraid he would rape her, so she pushed him down the stairs, shut the door, and called her husband.  After service, in May 1990, she reported having insomnia for one week due to stress.  In August 1996, she reported having flashbacks resulting from an October 1995 arrest in which a police officer hit her in the mouth.  At that time, she reported that she had never been physically accosted before.  She was diagnosed with depression with elements of PTSD resulting from the assault.

In addition, the examiner is advised that the Veteran also contends that she had depression secondary to her service-connected knee disabilities.  

The examiner is requested to identify all current psychiatric disorders.  He or she should specifically indicate whether the Veteran has a depressive disorder, PTSD, a generalized anxiety disorder, a panic disorder, and/or an adjustment disorder.  If any of these previously diagnosed psychiatric disorders are not found on examination, address the prior diagnoses of record.

For each diagnosis identified other than PTSD, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the disorder manifested in service or is otherwise causally or etiologically related to her military service.  The examiner should also state whether any current psychiatric disorder is caused or aggravated by a service-connected disability, to include the Veteran's service-connected bilateral knee disabilities.  In rendering this opinion, the examiner must distinguish the effects from the Veteran's service-connected disabilities from her nonservice-connected disabilities, such as fibromyalgia.  If the effects cannot be differentiated, the examiner should state so in the report and explain why.

With respect to PTSD, the VA examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the VA examiner should then opine as to whether it is at least as likely as not (50 percent probability or greater) the Veteran exhibited any behavioral changes during service that are reflective of the occurrence of an in-service physical assault.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.

With respect to PTSD, if the VA examiner believes that behavioral changes are reflective of the occurrence of an in-service physical assault, the VA examiner should opine whether it is at least as likely as not that any current PTSD symptomatology is attributable to the occurrence of an in-service physical assault.

6.  After obtaining any identified and outstanding records, schedule the Veteran for a VA examination to determine the nature and etiology of her claimed skin disorder.  The claims folder should be made available for review by the examiner.  Additionally, all relevant medical records should be made available to the examiner for review, either in the virtual claims file, or if unavailable, then via paper copies or the paper claims file.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  All opinions must take into account the Veteran's own history and contentions.

After examining the Veteran and reviewing the record, the examiner must identify all current skin disorders found on examination.  The examiner must specifically indicate whether the Veteran has chloracne.  If any of previously diagnosed skin disorders are not found on examination, to include contact dermatitis, tinea versicolor, and pityriasis rosacea, address the prior diagnoses of record.

For each skin disorder identified, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the skin disorder manifested during active duty service or is otherwise related to an event, injury, or disease incurred during active duty service.

7.  After obtaining any identified and outstanding records, schedule the Veteran for a VA examination to determine the nature and etiology of her claimed lower extremity neurological disorder.  The claims folder should be made available for review by the examiner.  Additionally, all relevant medical records should be made available to the examiner for review, either in the virtual claims file, or if unavailable, then via paper copies or the paper claims file.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  All opinions must take into account the Veteran's own history and contentions.

After examining the Veteran and reviewing the record, the examiner must identify all current neurological disorders of the lower extremities found on examination.  The examiner must specifically indicate whether the Veteran has neuropathy.  If any of previously diagnosed neurological disorder is not found on examination, to include neuropathy, address the prior diagnosis of record.

For each neurological disorder identified, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the neurological disorder manifested during active duty service or is otherwise related to an event, injury, or disease incurred during active duty service.  The examiner must also state whether the neurological disorder is at least as likely as not (50 percent or greater probability) caused or aggravated by the Veteran's service-connected bilateral knee disabilities.

8.  Notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

9.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

10.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a SSOC must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


